 



Exhibit 10.17

SEPARATION AGREEMENT

          This SEPARATION AGREEMENT (this “Agreement”) is dated as of
January 22, 2005, and is entered into by and among Seminis, Inc., a Delaware
corporation (the “Company”), SVS Mexicana, S.A. de C.V. (the “Mexican
Subsidiary”) and Bernardo Jimenez (“Executive”).

          WHEREAS, Executive and the Company are parties to an employment
agreement between Executive and Seminis Merger Corp. (which subsequently merged
with and into the Company), dated May 30, 2003 (the “Employment Agreement”),
pursuant to which Executive serves as Executive Senior Vice President and Chief
Financial Officer of the Company; and

          WHEREAS, simultaneously with the execution and delivery of this
Agreement, Monsanto Company (“Monsanto”), Monsanto Sub, Inc., a direct
subsidiary of Monsanto (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which Merger
Sub is to merge with and into the Company (the “Merger”); and

          WHEREAS, in connection with the Merger, the Company and Executive have
agreed that Executive’s employment will be terminated as of the Closing Date (as
such term defined in the Merger Agreement); and

          WHEREAS, subject to the terms and conditions contained herein,
Executive and the Company have mutually agreed to embody in this Agreement the
terms and conditions applicable to Executive’s termination of employment by the
Company.

          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

     Section 1. Termination Date. Executive’s termination of employment with the
Company shall be effective on the Closing Date. Effective on the Closing Date,
Executive hereby resigns from any and all directorships, committee memberships
or any other positions he holds with the Company or any of its affiliates.

     Section 2. Company Property. On the Closing Date, Executive shall return to
the Company all Company-owned property in his possession on such date,
including, but not limited to, all Company credit cards, hand books, work
manuals or procedure books, client or customer documents, tools, computers, or
other Company equipment and/or materials maintained by Executive.

     Section 3. Termination Benefits. Subject to Section 5 below:

          (a) Subject to Executive’s execution and delivery of the Release (as
defined in Section 5 below), on the Closing Date, the Company shall pay
Executive a lump-sum payment equal to $3,332,131, in satisfaction of the
Company’s cash obligations under Section 6.1 of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



          (b) In addition to the cash payment provided in subsection (a) above,
the Company shall provide to Executive and his covered dependents continued
coverage under any employee medical plans or programs provided to Executive and
his covered dependents pursuant to Section 4.1 of the Employment Agreement until
the earlier of the third anniversary of the Closing Date or the date on which
Executive becomes entitled to receive at least comparable medical coverage under
another employer’s medical benefit program; provided, however, that Executive
shall continue to be required to pay any applicable premiums of a participating
employee in such plans and programs.

          (c) The Company shall pay the expenses of Executive in connection with
his relocation to Mexico up to $25,000.

     Section 4. Full Settlement; Compensation and Benefit Plans. The Company
shall pay to Executive all amounts that it is required to pay to or with respect
to Executive under the terms of the Merger Agreement, including, without
limitation, amounts described in Sections 3.10 and 6.8 of the Merger Agreement.
Except as provided in the last sentence of this Section 4, the amounts paid in
accordance with the preceding sentence and the amounts paid under Section 3
above shall constitute full settlement and satisfaction with respect to all
obligations and liabilities of the Company and its affiliates, officers,
directors, trustees, employees, shareholders, representatives and/or agents to
Executive with respect to his employment with the Company, including, without
limitation, all claims for wages, salary, vacation pay, draws, incentive pay,
bonuses, stock (other than stock owned by Executive on the date of this
Agreement) and stock options, commissions, severance pay and any and all other
forms of compensation or benefits. Except as otherwise specifically provided in
this Agreement, by law or pursuant to the express provisions of any Company
employee benefit plan, Executive’s participation in all employee benefit plans
and executive compensation plans and practices of the Company shall terminate on
the Closing Date and, without duplicating amounts included in the payment made
under Section 3 above, Executive shall be entitled to receive any benefits or
rights provided to a terminating executive in accordance with the terms of any
such plan.

     Section 5. Release of Claims. In consideration of the payments provided in
Section 3 above, on the Closing Date, Executive shall execute the release
agreement substantially in the form attached hereto as Exhibit A (the
“Release”).

     Section 6. Taxes. The payments due to Executive under this Agreement (other
than pursuant to Section 9 hereof) shall be subject to reduction to satisfy all
applicable Federal, state and local withholding tax obligations.

     Section 7. Non-Admission. Executive expressly acknowledges that this
Agreement does not constitute an admission by the Company of any violation of
any employment law, regulation, ordinance, or administrative procedure, or any
other federal, state, or local law, common law, regulation or ordinance relating
to Executive’s employment or termination of employment.

     Section 8. Continuing Obligations of Executive. The provisions of both
(a) Section 12 (other than Sections 12.3 and 12.4) of the Employment Agreement,
and (b) the

-2-



--------------------------------------------------------------------------------



 



Noncompetition and Nonsolicitation Agreement, executed by Executive on a date
even herewith, shall continue to survive in accordance with the terms thereof.

     Section 9. Consulting Appointment.

          (a) Consulting Period. As of the Closing Date, the Mexican Subsidiary
shall appoint Executive, and Executive shall serve the Mexican Subsidiary, in
the capacity of a consultant to the business of the Mexican Subsidiary and its
affiliates. The term of Executive’s appointment shall commence on Closing Date
and shall terminate on the fifteen (15) month anniversary of the Closing Date
(the “Consulting Period”).

          (b) Consulting Services.

     (i) During the Consulting Period, Executive shall act as a consultant and
render his assistance and participation, giving at all times the full benefit of
his knowledge, expertise, technical skill and ingenuity, in all matters involved
in or relating to the business of the Mexican Subsidiary (the “Consulting
Services”). During the Consulting Period, consistent with his independent
contractor status, Executive shall retain control over the provision of the
Consulting Services.

     (ii) During the first three (3) months of the Consulting Period, Executive
shall devote his full business time to providing the Consulting Services, and in
consideration of such services, the Mexican Subsidiary shall pay Executive an
aggregate amount equal to $300,000, payable in a lump sum on the Closing Date.
Thereafter, for the remaining twelve (12) months of the Consulting Period,
Executive shall perform the Consulting Services on a part-time basis (not to
exceed ten (10) days per quarter), as and when reasonably requested by the
Company from time to time, and in consideration of such services, the Mexican
Subsidiary shall pay Executive an aggregate amount equal to $200,000, payable to
Executive quarterly, in advance of such quarter.

     (iii) Notwithstanding the timing of the payments described in clause (ii)
above, in the event of Executive’s death or permanent disability during the
Consulting Period, all payments not previously made to Executive pursuant to
clause (ii) shall become due and payable as of the date of Executive’s death or
permanent disability. For purposes of this clause (iii), “permanent disability”
shall mean any disability resulting from a physical or mental illness pursuant
to which Executive is, or would reasonably be expected to be, unable to perform
the Consulting Services for a period of three (3) consecutive months.

          (c) Relationship. Nothing in this Agreement shall be taken to imply
any relationship of partnership, agency or employer and employee between the
Company and Executive. Executive shall be an independent contractor, and not an
employee of the Mexican Subsidiary, within the meaning of all applicable laws
and regulations governing employment insurance, workers’ compensation,
industrial accidents, labor and taxes, and Executive shall not, by reason of
this Agreement, acquire any benefits, privileges or rights under any benefit
plan operated by the Mexican Subsidiary or its subsidiaries or affiliates for
the benefit of their

-3-



--------------------------------------------------------------------------------



 



employees, including, without limitation, (i) any pension or profit-sharing
plans or (ii) any plans providing medical, dental, disability or life insurance
protection, except as may otherwise be required under applicable law.

          (d) Withholding. As an independent contractor, Executive shall be
solely responsible for, and the Mexican Subsidiary shall not withhold from any
amounts payable under this Section 9, any applicable taxes payable with respect
to such payments under this Section 9.

     Section 10. Opportunity for Advice. By signing this Agreement, Executive
acknowledges that with the advice of the Company, he has had a reasonable
opportunity to consider advice from his legal counsel. Fully understanding these
terms, Executive is entering into this Agreement knowingly and voluntarily.

     Section 11. Entire Agreement. This Agreement, together with the agreements
referenced herein, represents the entire agreement of the parties with respect
to the termination of Executive’s employment. Except as specifically provided
herein, this Agreement shall supersede the Employment Agreement in all respects
effective as of the Closing Date.

     Section 12. Governing Law; Venue.

          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.

          (b) Executive hereby agrees and consents to be subject to the
exclusive jurisdiction of the courts of the State of Delaware sitting in the
County of New Castle and the United States District Court for the State of
Delaware in any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement.
Executive hereby irrevocably waives, to the fullest extent permitted by law,
(i) any objection that he may now or hereafter have to laying venue of any suit,
action or proceeding brought in such courts, and (ii) any claim that any suit,
action or proceeding brought in such courts has been brought in an inconvenient
forum.

     Section 13. Severability. In the event that any provision or portion of
this Agreement shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by law.

     Section 14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

     Section 15. Effectiveness. This Agreement shall become effective upon the
Closing Date (as defined in the Merger Agreement); provided, however, that this
Agreement shall be of no further force or effect upon any termination of the
Merger, in which event the Employment Agreement will continue in full force and
effect.

-4-



--------------------------------------------------------------------------------



 



     Section 16. Third Party Beneficiary. The parties acknowledge that Merger
Sub is intended to be a third party beneficiary of this Agreement, and this
Agreement cannot be amended without the prior written consent of Merger Sub.

     Section 17. Successors and Assigns. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Company and Executive and
their respective heirs, legal representatives, successors and assigns.

     Section 18. Beneficiaries. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

[Signatures appear on following page.]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
and year first above written.

                                                                                
Bernardo Jimenez

Seminis, Inc.

By:
                                                                                
Name:
Title:

SVS Mexicana, S.A. de C.V.

By:
                                                                                
Name:
Title:

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A

RELEASE AGREEMENT

This Release Agreement (“Release”) is entered into as of this day of
(hereinafter “Execution Date”), by and between Bernardo Jimenez (hereinafter
“Employee”), and Seminis, Inc. and its successors and assigns (hereinafter, the
“Company”). Employee and the Company are sometimes collectively referred to
herein as the “Parties”.

1. Employee’s employment with the Company is terminated effective as of the
Closing Date (as defined in the Separation Agreement (the “Separation
Agreement”) to which this Release attached as Exhibit A) (hereinafter
“Termination Date”).

2. The Company has agreed to provide Employee the severance payments, awards and
benefits provided for in the Separation Agreement.

3. Employee represents that he/she has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges relating to his/her
employment with, or resignation from, the Company. In consideration of the
severance payments, awards and benefits described in Section 2, Employee, for
himself/herself and for his/her heirs, administrators, representatives,
executors, successors and assigns (collectively, “Releasers”) agrees to release
the Company, its subsidiaries and affiliates, and their respective parents,
direct or indirect subsidiaries, divisions, affiliates and related companies or
entities, regardless of its or their form of business organization, any
predecessors, successors, joint ventures, and parents of any such entity, and
any and all of their respective past or present shareholders, partners,
directors, officers, employees, consultants, independent contractors, trustees,
administrators, insurers, agents, attorneys, representatives and fiduciaries,
including without limitation all persons acting by, through, under or in concert
with any of them, in each instance in their capacities as representatives of the
Company (collectively, the “Released Parties”), from any and all claims,
charges, complaints, causes of action or demands of whatever kind or nature that
Employee and his/her Releasers now have or have ever had against the Released
Parties whether known or unknown, including but not limited to: wrongful or
tortious termination; constructive discharge; implied or express employment
contracts and/or estoppel; discrimination and/or retaliation under any federal,
state or local statute or regulation specifically including any claims Employee
may have under the Fair Labor Standards Act, the Americans with Disabilities
Act, Title VII of the Civil Rights Act of 1964, as amended, and the Family and
Medical Leave Act; the discrimination or other employment laws of the State of
California; any claims brought under any federal or state statute or regulation
for nonpayment of wages or other compensation, including grants of stock options
or any other equity compensation; and libel, slander, or breach of contract,
other than the breach of this Release. This Release specifically excludes
claims, charges, complaints, causes of action or demand that post-date the
Termination Date. Notwithstanding anything herein to the contrary, expressly
excluded from this Release are any claims (i) for payments, awards and benefits
under the Separation Agreement, (ii) under the Merger Agreement, including,
without limitation, amounts described in Sections 3.10 and 6.8 of the Merger
Agreement, (iii) for benefits provided under Company benefit plans, incentive
plans or equity plans (including, but not limited to, stock options, restricted
stock units and stock grants) or (iv) for indemnification and any applicable
directors and officers liability insurance coverage to which Employee was
entitled with regard to service as an officer of the Company.

 



--------------------------------------------------------------------------------



 



4. Employee agrees to keep the terms of this Release in strict confidence, but
he/she may disclose the terms of this Release and provide a copy hereof to
his/her immediate family and his/her financial and legal advisors.

5. Employee warrants that no promise or inducement has been offered for this
Release other than as set forth herein and in the Separation Agreement and that
this Release is executed without reliance upon any other promises or
representations, oral or written. Any modification of this Release must be made
in writing and be signed by Employee and the Company.

6. If any provision of this Release or compliance by Employee or the Company
with any provision of the Release constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, such provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Release, which provisions will remain binding on
both Employee and the Company. This Release is governed by, and construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law. Employee hereby agrees and consents to be
subject to the exclusive jurisdiction of the courts of the State of Delaware
sitting in the County of New Castle and the United States District Court for the
State of Delaware this Release. This Release represents the entire understanding
with the Parties with respect to subject matter herein, no oral representations
have been made or relied upon by the Parties.

7. EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS RELEASE, THAT HE/SHE HAS HAD AN OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS/HER CHOICE, AND THAT HE/SHE SIGNS THIS RELEASE WITH THE
INTENT OF RELEASING THE RELEASED PARTIES TO THE EXTENT SET FORTH HEREIN.

8. In the event that any provision of this Release should be held to be invalid
or unenforceable each and all of the other provisions of this Release shall
remain in full force and effect. any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.

9. Employee acknowledges that he/she is familiar with the provisions of
California Civil Code Section 1542, which provides as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH IF KNOWN BY
HIM/HER MUST HAVE MATERIALLY AFFECTED HIS/HER SETTLEMENT WITH THE DEBTOR.
EMPLOYEE BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHT
HE/SHE MAY HAVE THERE UNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT. Employee

-2-



--------------------------------------------------------------------------------



 



being aware of said code section, hereby expressly waives any right he/she may
have thereunder, as well as under any other statutes or common law principles of
similar effect.

10. This Release inures to the benefit of the Company and its successors and
assigns.

AGREED AND ACCEPTED:

                                                                                
Employee: Bernardo Jimenez
Dated:

Seminis, Inc.

By:
                                                                                
Name:
Title:
Dated:

-3-